DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 21-23, 25, 27, and 29-42 are pending.  Claims 21-23, 25, 27, 29-30, 33-35, 37, and 40-42 are amended and claims 1-20, 24, 26, and 28 have been canceled without prejudice.
Status 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle B. Rinehart (Reg. No. 47,027) on February 25, 2022.  This examiner’s amendment amends Claims 22.
Claim 22 of the application have been amended as follows: 
	Regarding claim 22, line 4, replace “wild symbols determined to remain in the symbol display area” with - - wild symbols which remain in the symbol display area - -.
Allowable Subject Matter
Claims 21-23, 25, 27, and 29-42 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 21 and 41-42 are directed to system for controlling display on one or more display monitors of an electronic gaming device comprising: at least one processor; and at least one memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising, for a spin of a process: causing display, on the one more display monitors of the electronic gaming device, of one or more previously added persistent wild symbols that remain in or around a symbol display area on the one or more display monitors of the electronic gaming device.  Specifically, none of the prior art of record teaches or suggest for each of the one or more previously added persistent wild symbols, causing movement, on the one or more display monitors of the electronic gaming device of the previously added persistent wild symbol, and, if the previously added persistent wild symbol has moved from within the symbol display area to outside the symbol display area removing the previously added persistent wild symbol from the one or more display monitors of the electronic gaming device which, in combination with other remaining claimed elements: (a) causing display, on the one or more display monitors of the electronic gaming device, of a symbol array in the symbol display area; (b)causing display, on the one or more display monitors of the electronic gaming device, of (a) a new persistent wild symbol at a given symbol location, in or around the symbol display area, or (b) one or more new non-persistent wild symbols at one or more adjacent symbol locations, respectively, next to the given symbol location, depending on whether or not co-location at the given symbol location has occurred due to the given symbol location having one or more previously added persistent wild symbols after the movement of the previously added persistent wild symbol; and (c) the new persistent wild symbol being added at the given symbol 
For instance, the closest prior art of record, Tuck (US 2014/0323198) discloses a gaming system which determines one or more previously added persistent wild symbols that remain in or around the symbol area but does not fairly teach or suggest to check whether or not the previously added persistent symbol has moved from within the symbol display area to outside the symbol display area and, if so, removes the previously added persistent wild symbol (see Tuck, 0076, 0098, 0101-0107).   Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 21 and 41-42 (along with their respective dependent Claims 22-23, 25, 27, and 29-40) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715